DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on March 1, 2021 was received. Claim 1 was amended. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued November 27, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Sandhu et al. (US 2002/0100418) in view of Kawano (US 2004/0221808) and Boitnott et al. (US 5,667,592) on claims 1, 6-12, 14-20 and 25 are maintained. The rejections are restated below. 
Regarding claim 1: Sandhu et al. discloses an ALD apparatus which includes a number of deposition chambers (50a,50b,52a,52b,54a,54b) which are stations that are in gas isolation from each other such that no surface is contacted with more than one gas precursor (par. 35, figure 4), where the first station (50a) contains a wafer (55) and contacts the wafer with a first gas precursor (Ax) to form a first monolayer (210a) of the first reactant, the same wafer (55) is then moved to the second station 
	Sandhu et al. discloses that the ALD process is carried out by moving a wafer (55) via the loading assembly (60) to the first station (50a), inherently withdrawing the robot of the assembly (60) back to the intermediate space, flowing the first gas precursor (Ax) onto the wafer (55), moving the wafer (55) from the first station (50a) to the second station (50b) via the loading assembly (60), again withdrawing the robot of the assembly (60) to the intermediate space, and flowing the second gas precursor (By) onto the wafer (55), and further repeating this cycle until a desired thickness is achieved (pars. 42-51). Sandhu et al. discloses that the transferring steps are programmed into the loading assembly (60) (par. 26) which inherently requires a controller, however Sandhu et al. fails to explicitly disclose that a controller controls the entire cycle above, including the gas flowing steps. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a controller to controller the programmed robot as well as the gas supplies (162) because automating a manual activity is not considered to be a patentable advance (MPEP 2144.04).  
Sandhu et al. fails to explicitly disclose individual movables stages in each station which define walls that provide gas isolation between the stations and intermediate space and which move the substrates from a position in the intermediate space adjacent to the station and from the station to a 
Sandhu et al. teaches that the loading mechanism (60) is in a shared intermediate space, but neither Sandhu et al. nor Kawano explicitly disclose that the multiple movable susceptors are located within a shared intermediate space. However, Boitnott et al. discloses a similar semiconductor processing apparatus which utilizes a circular wafer handling chamber (88) which is a shared intermediate chamber used for transferring wafers between various processing stations (99-102) in a stop-start indexing motion with a multiple-spoke single-axis rigid-arm transfer carousel (90) where the processing stations include a plurality of forks (316) for each station that lift or lower the wafers (314) into position for processing (col. 4 lines 37-57, col. 6 lines 1-28, figures 2, 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a shared wafer handling chamber as taught by Boitnott et al. for the apparatus of Sandhu et al. and Kawano 
Sandhu et al., Kawano and Boitnott et al. fail to explicitly disclose that the door (174) is moved concurrently with the movable susceptor stage. However the limitation “moving the physical barrier at the same time as the first movable stage” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentable distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case, the door is capable of being moved to be closed at the same time as the stage is caused to move. 
Regarding claim 6: Sandhu et al. discloses that the stations are all in gas/chemical isolation from each other (pars. 35, 52) such that simultaneous presence of both the first and second reactant in a single station is prevented. 
	Regarding claim 7: Sandhu et al. further discloses that the station walls are heated in order to prevent chemisorption and deposition on surfaces of the reactor (pars. 11, 32). Further Sandhu et al. discloses that the multi-chamber nature of the apparatus also helps prevent coating of the reactor walls (pars. 33-34). 
	Regarding claims 8-9: Sandhu et al. discloses that the stations (50a,50b) are separated by a physical wall (170) with a closeable opening (172) (par. 54, figure 7) which is not a gas bearing, yet provides chemical isolation (par. 35). 
	Regarding claim 10: Sandhu et al. discloses that the first station (50a) is in a fixed location relative to the second station (50b), as both are provided around the loading assembly (60) in a fixed location (figure 4). 
Regarding claims 11-12: Sandhu et al., Kawano and Boitnott et al. disclose that the transfer system includes a rotating carousel (90) which is a spider and which moves each wafer (78) from station to station and places the wafers on the forks of each station (see Boitnott et al. col. 5 lines 10-19, figures 2 and 6). 
	Regarding claim 14: Sandhu et al. discloses gas lines connecting the stations (50a,50b) to the gas supplies (162a, 162b) where the lines are separate (figures 5, 7). 
	Regarding claim 15: Sandhu et al. discloses that two more pairs of stations (52a, 52b, 54a, 54b) are provided with the same configuration as the first stations (50a, 50b) supplying the same two precursor gasses (Ax, By) to second and third substrates (par. 35, 40).
	Regarding claim 16: Sandhu et al. discloses that the other stations can also be designed to supply additional gas precursors, such as a third gas precursor (Cz) and a fourth gas precursor in order to form a product with any desired ALD layering, such that all of the precursors are designed to only react with the top monolayer on the wafer, where all of the stations are chemically isolated (pars. 38, 55-56, figure 8). 
	Regarding claims 17-20: Sandhu et al. discloses that all of the stations are always chemically isolated from each other (pars. 35, 52, 54). 
 Regarding claim 25: Sandhu et al. and Kawano disclose the above movable susceptors which move the substrates from the reaction chamber to the transfer chamber such that a robot arm does not enter the reaction chamber but only the transfer chamber (see Kawano pars. 13, 45, figure 1). Therefore each susceptor only enters one station and the robot arm does not enter any, and therefore the entire transfer system is configured such that no surface of it enters more than one station. 

The claim rejection under 35 U.S.C. 103 as unpatentable over Sandu et al., Kawano and Boitnott et al. as applied to claims 1, 6-12, 14-20 and 25 above and further in view of Huotari et al. (US 2007/0026654) on claim 2 is maintained. The rejection is restated below. 
Regarding claim 2: Sandhu et al., Kawano and Boitnott et al. fail to explicitly disclose that the wafer (55) has two exposed surfaces upon which selective deposition occurs on the first but not the second. However, Huotari et al. discloses a similar ALD apparatus in which a substrate includes two exposed surfaces where the ALD process selectively deposits a film on only one of the two surfaces due to varying compositions of the surfaces (par. 8, 26, 51, figures 5-6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to perform this process descried by Huotari et al. with the apparatus of Sandhu et al., Kawano and Boitnott et al. because Huotari et al. discloses that this is a common and well-known ALD process (par. 8) and using well known techniques with known apparatuses is not considered to be a patentable advance (MPEP 2143). 

The claim rejections under 35 U.S.C. 103 as unpatentable over Sandu et al., Kawano and Boitnott et al. as applied to claims 1, 6-12, 14-20 and 25 above and further in view of Koh (US 2008/007858) on claims 3-4 are maintained. The rejections are restated below. 
Regarding claim 3: Sandhu et al., Kawano and Boitnott et al. fail to explicitly disclose a purge location which receives the first substrate after it contacts a first reactant, and before it’s received in the second station, where the purge location is not in gas communication with the first or second stations. However, Koh discloses a similar ALD apparatus in which a plurality of reaction spaces (160, 170, 180, 190) are provided where two of them provide a purge gas and two provide reactant gasses (par. 91, figure 4A), where the substrate is moved sequentially from station to station (pars. 65-67) such that a substrate enters the purge location after the first reactant station and before the second. It would have 
Regarding claim 4: Sandhu et al. and Koh teach that the purge location is outside of the two stations, such that it encompasses the intermediate space (Koh figure 4a). 

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. Applicant primarily argues that the prior art fails to teach that the physical barrier is moved at the same time as the movable stage and that Sandhu et al. and Kawano cannot be combined because the door would be rendered useless. 
In response:
Regarding the sequence of operating the door and moving stage, that limitation is deemed to be a statement with regard to the intended use of the apparatus and therefore does not add any additional patentable weight to the structure claimed. See MPEP § 2111.02. The door and susceptor as discussed in the combination above are capable of being moved together. 
Regarding the combination itself, Applicant’s assertion that the door of Sandhu et al. would be rendered useless is not persuasive. While the susceptor of Kawano does seal the reaction area within the chamber, it is possible that some amount of reactant material remains in that volume after the reaction has been completed and therefore once the susceptor has been retracted, material can escape into the transfer chamber if not adequately sealed. A door provided as an additional means to further ensure gas isolation is not useless or redundant, it is merely an additional backup measure to ensure 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/12/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717